Citation Nr: 1725949	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS), with history of Meckel's diverticulum (claimed as a stomach condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1970 to November 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, this matter was remanded for a videoconference hearing before the Board.  In January 2017, such hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that there are several medical questions remaining in this matter that are not adequately addressed by the medical evidence in the record.  

The Veteran has various gastrointestinal diagnoses, including a history of Meckel's diverticulum, IBS, hiatal hernia, gastritis and erosive esophagitis.  Service treatment records (STRs) show a complaint of abdominal pain, cramping and tenderness.  Private and VA medical evidence confirms that he has a diagnosis of Meckel's diverticulum which is a congenital defect.  

A congenital or developmental abnormality is not of itself a disease or injury within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  A congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45, 711 (1990).  See also 38 C.F.R. § 3.303(c).

On July 2010 VA examination the examiner opined that the Veteran's stomach disability is not caused by or a result of service, and noted that Meckel's diverticulum is congenital.  However, the examiner did not opine whether or not the Veteran's symptoms in service reflect pathology superimposed on his congenital Meckel's diverticulum or the onset of a currently diagnosed acquired gastrointestinal disability.  Accordingly, that opinion is inadequate for rating purposes. 

The Board notes that in support of his claim, the Veteran submitted a February 2017 letter from his private physician (Dr. Drelichman); however, an etiology opinion was not provided.  Accordingly, an examination to secure an adequate medical opinion in this matter is necessary.

The case is REMANDED for the following action:

1.  The AOJ should secure for the record updated (to the present) records of the Veteran's VA evaluations and treatment received for stomach complaints. 

2.  Thereafter, the AOJ should arrange for a gastrointestinal diseases examination of the Veteran to ascertain the nature and likely etiology of his gastrointestinal disabilities.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each gastrointestinal disability entity found.
(b) Please identify the likely etiology for each gastrointestinal disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, or aggravated by (increased in severity beyond natural progression during) the Veteran's active duty service.  

The rationale for the opinion should include discussion of the complaints of abdominal pain, cramping and tenderness noted in service, i.e., do they represent manifestations of any pathology superimposed on the congenital Meckel's diverticulum or early manifestations of a currently diagnosed acquired (i.e., not congenital) gastrointestinal disability?  All opinions should include rationale (if possible with citation to supporting factual data or medical literature).

3.  The AOJ should then review the record and readjudicate this claim (de novo).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

